Supreme Court
President Directors & Company of the Bank of Michigan »j.l James McClosky j
1 B. And the said plaintiffs as to the plea of the defendant by him above pleaded, say that they ought not to be barred from maintaining their action aforesaid against the said defendant by reason of any thing in his said plea alleged, because, they say, that the said James McClosky, defendant, as such Cashier in the said Condition of the said writing obligatory mentioned, remained and continued in the service and employment of the said plaintiffs to wit from the day and year aforesaid, until and upon the eighteenth day of May in the year of our Lord eighteen hundred and twenty five and that during the said time, to wit, on the thirtieth day of December in the year of our Lord eighteen hundred and eighteen and on divers other days and times between that day and the said eighteenth day of May eighteen hundred and twenty five divers large sums of belonging to the said plaintiffs Came into the possession and were put into the Charge of the said Jame McClosky amounting in the whole to a large sum of money to wit, the sum of twelve thousand dollars, which the said James McClosky did not safely and securely keep and preserve nor hath he yet, altho’ thereunto required so to do to wit on the day last aforesaid at the place aforesaid accounted for or paid the same or any part thereof to the said plaintiffs but hath therein wholly failed and made default and the said sum of money is still wholly unpaid and unsatisfied to the said plaintiffs, contrary to the form and effect of the said condition of the said writing obligatory to wit at the time and place last aforesaid: and this the said plffs are ready to verify:
2. B. And for assigning a further breach of the said condition of the said writing obligatory the said plaintiffs say, that after the making of the same and whilst the said James McCloskey continued and remained in the said service and employ of the said plaintiffs as such Cashier as aforesaid to wit, at the time & place last aforesaid the said James McCoskey did not keep regular books and accounts of all business and transactions of the said President and Directors and others doing business in said Bank but on the contary thereof kept irregular and false books and accounts of such business and transactions Contrary to the form and effect of the said Condition of the said writing obligatory: and this the said plaintiffs are ready to verify:
3. B. And for assigning a further breach of the said condition of the said writing obligatory the said plaintiffs say, that after the making of the said writing obligatory, that is to say on the eighteenth day of May eighteen hundred and twenty five, the said James McClosky was removed from the said office of cashier of said Bank and that at the time of his said removal divers large sums of money belonging to the said plaintiffs and also divers other large sums of money belonging to sundry persons who had made deposits in said Bank were in the hands and possession of the said James McClosky amounting in all to the sum of twelve thousand dollars: Yet the said James McClosky altho often requested to do so did not deliver over *433to the said plaintiffs the said sums of money or any part thereof nor hath yet delivered the same or any part thereof to the said plaintiffs and the same remains wholly unpaid and unsatisfied to the said plaintiffs contrary to the form and effect of the said condition of the said writing obligatory to wit, at the time & place last aforesaid: and this the said plaintiffs are ready to verify:
4 B. And for assigning a further breach of the said condition of the said writing obligatory the said plaintiffs say, that the said James McClosky after the making of the said writing obligatory and while he continued in the service and employment of the said plaintiffs as cashier as aforesaid to wit on the thirtieth day of December in the year eighteen hundred and eighteen and on divers days & times between that day and the eighteenth day of May eighteen hundred and twenty five received divers large sums of money belonging to the said plaintiffs amounting in all to the sum of twelve thousand dollars, which the said James McClosky fraudulently and deceitfully embezzled from the plaintiffs and hath hitherto wholly refused and yet refuses to account for, contrary to the form and effect of the said condition of the said writing obligatory to wit at the time and place last aforesaid and this the said plaintiffs are ready to verify:
5.B. And for assigning a further breachof the said condition of the said condition of the said writing obligatory the said plaintiffs say that the said James McClosky after the making of the said writing obligatory and while he continued in the service and employment of the plaintiffs as such Cashier as aforesaid altho’ it was the duty of the said James McClosky as such Cashier as aforesaid to lay before the Directors of said Bank from time to time true and correct abstracts of the funds of the company ascertaining the amount of debts and credits, the money on hand Whether specie or notes and the amount of Notes in circulation, Nevertheless did not lay before the said Directors true and Correct abstracts of the funds of the Company ascertaining the amount of debts and credits, the money on hand whether specie or notes and the amount of notes in circulation, but on the contrary thereof fraudulently & deceitfully laid before them abstracts thereof which were false and incorrect, contrary to the form and effect of the condition of the said writing obligatory to wit at the time and place aforesaid: and this the said plaintiffs are ready to verify: Wherefore the said plaintiffs pray judgment and their debt aforesaid, together with their damages by them sustained on occasion of the detention thereof to be adjudged to them &c.
[ Larned 1 j Farnsworth J- [ & Goodwin j
Attys for plffs.